*318The opinion of the court was delivered by
WheelbR, J.
The judgment of the county court appears to have been made up upon the ground that the plaintiff was entitled to recover the value, in currency, of the amount of his claims in silver coin, at the times when they respectively fell due, with interest on these amounts from those times to the time of the judgment. The questions concerning these different kinds of money arise upon the laws of the United States, and cases involving them, when of sufficient importance in amount, may pass from this court to the supreme court of the United States. In such cases, that court is higher than this, and is the court of last resort; and the decisions of that court in such cases are not only of great weight because of the respect due to the high character of the court, but they are binding in authority upon this court. That court has settled, by repeated decisions in cases involving these questions, that in actions upon debts due in coin, the value in currency of the amount of the debts in coin, when due, is not the true rule of damages. Bronson v. Rodes, 7 Wall., 229; Dewing v. Sears, 11 Wall., 379. The notes and the claims of the plaintiff for labor, in this case, were due in specie, without any specification of the kind of specie. If they had been due in silver coin, the judgment of the county court would have been erroneous; and being due in specie, there being more that one kind of money called specie, and the kinds being capable of different values, that judgment is more clearly erroneous in that respect. The county court included in the judgment one hundred dollars, as being due upon the written contract at the value in currency of that amount in silver coin, the same as in the other claims. This sum was not by the terms of that contract due in specie, or in any particular kind of money. The judgment upon this claim for that part of it beyond the amount of the claim in currency, with interest, was erroneous, according to many decisions of state courts, and several decisions of the supreme court of the United States; and among these last are the decisions in Knox v. Lee, and Parker v. Davis, in which opinions have just been announced. For these reasons the judgment of the county court must be reversed.
*319When a judgment of the county court is reversed in this court, and the record shows clearly what judgment should have been rendered in that court, generally such a judgment is rendered here as should have been rendered there, with such allowances in respect to interest and costs as are proper. The record in this case shows nothing but the special verdict, the notes, the written agreement, the amount due the plaintiff for services, and the premium on silver coin at the times when the debts fell due, with some computations.
The premium on silver coin may not have been and probably was not equal to that upon gold coin; and specie to an amount sufficient to pay either of these claims would include some if not all gold coin; but if the premium was equal on each, it probably was hot the same when the debts fell due as at the time when judgment was rendered, nor as it is now, and no judgment can now be rendered upon this record, for the amount or value of these debts, in currency, at any time except at the time when the debts fell due, as was done by the county court. No judgment can be rendered for the recovery of the damages in specie only, for one of the claims was and is due in currency only, as has been seen. And if a judgment for a part of the damages in specie and part in currency would be proper, the exact amount of that part in specie could not be ascertained from this record, for the time when the services were rendered, for which the defendant was found liable, was not found or stated;' and if interest is allowable upon that item it could not be computed.
For these reasons the cause must be remanded for a new trial.
The suggestions now made concerning the want of a sufficient record from which to make up a judgment in this court, are not intended to guide any future decision of the county court as to the rule of damages or the form of the judgment, but are made with reference solely to the reversal of the judgment rendered, and to the remanding of the case.
Judgment reversed and cause remanded.